Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 16-19, 26, 27, 29, 39 and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher US 2007/0074471 A1 in view of Van der Lely US 3,900,994,
In regard to claim 1, Gallagher teaches a hotel team suite (10) comprising:
a secured hotel wing (20) comprising a hallway (22) and a plurality of rooms (26) located on each side of said hallway;
a single door entry (24) into said secured hotel wing;
wherein said plurality of rooms comprises: a coach room (first 26 and 50) on each side of said hallway and located next to said single door entry (see fig. 1); 
up to about eight player rooms (26 -note that “up to about eight” includes one, or two, etc. which is taught by Gallagher) on each side of said hallway located next to each of said coach room;
a second coach room (26a, 26) on each side of said hallway located next to said up to about eight player rooms; and 
an equipment room (26) located on one side of said hallway after one of said second coach room; and 
a team room (26) located at an end of said wing parallel to said equipment room on one side of said hallway and next to said second coach room on an outer side of said hallway. 
Note that, per MPEP 2114, any of the rooms of Gallagher is fully capable of being coach rooms, player rooms, and equipment rooms because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The claims merely recite rooms that are used for various purposes, thus being capable of being the claimed rooms. However, Gallagher does not teach the wing being one of three wings around a central hub, the wings comprising a rectangular shape and the wings being about 120 degrees apart and around the central hub.  Van der Lely teaches such a structure (fig. 4: see rectangular wings 200, 201 & 202 around central building hub 206).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gallagher by using such a design, as disclosed by Van der Lely, as a simple design choice in order to optimize space.
In regard to claims 2-4, Gallagher teaches the claimed invention wherein said coach room on each side of the hallways located next to said single door entry comprises a head coach room on one side and an assistant coach room on the other side, and said second coach room comprises an assistant coach room, and comprise meeting space, bed and bathroom (see fig. 1, and [0013]). As noted above, the rooms of Gallagher are fully capable of being rooms for any of the coaches since these are functional limitations. 
In regard to claim 5, Gallagher teaches some of the rooms could be provided with amenities such as a TV (audio visual area). Further, it would have been obvious to include furniture such as a table (conference table) so that the room occupants can do work, eat, write, kids can do homework, etc. 
In regard to claims 16, 17, 19, Gallagher teaches the claimed invention wherein said team room comprises a meeting space (note that any space can be a “meeting space” as long as more than one person can stand there and “meet”), an audio-visual area (TV, see [0013]) and a physical recovery area (when the bed is used for resting and recovery, it is a physical recovery area. See MPEP 2114).  Further it is noted that these areas are “separatable” as claimed because the bed (recovery area) is in its own area which is different from the meeting and audio-visual areas but they are also open areas as there are no walls or partitions.
In regard to claim 18, Gallagher teaches the claimed invention wherein said physical recovery area comprises at least one tub (note that it would have been obvious to include a tub in the bathroom so as to provide for a fully equipped bathroom for the guests, thus when a person is in taking a bath, it is a recovery area because per MPEP 2114 the tub is fully capable of meeting the function of recovery area. Further, it would have been obvious to include furniture such as a table as noted in [0013]. A table is fully capable of being used as a massage table therefore completing the claimed recovery area and meeting the claim. 
In regard to claim 26, the Examiner takes official notice that providing elevators in hotels by the hallways is old and well known in the art and therefore would have been obvious to provide one in Gallagher’s hotel and near the single door entry (24) because door 24 is in a hallway. Note that by broadest reasonable interpretation, any location in Gallagher’s floor plan of fig. 1 would be considered “near” the entry.
In regard to claim 27, Gallagher teaches the claimed invention wherein said single door entry is located at one end of the secured hotel wing (See fig. 1 -the location of the door is the end of the secured wing).
In regard to claim 29, Gallagher does not explicitly teach eight player rooms on one side of the hallway and seven player rooms on another side of the hallway, however, it would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application, to provide more rooms so that there could be 8 on one side and 7 on the other side and thus provide more rooms for extended family, because doing so involves mere duplication of parts and it has been held that duplication of parts has not patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 V).
In regard to claims 39 and 41, it would have been obvious to provide the various wings of Gallagher centered around a social team area (lobby 26) so that each family occupying each wing can have easy access to their main door (24). Note that per Gallagher’s disclosure in [0019] more than one wing 22 is provided, thus it would have been obvious to provide them around the lobby (social team area) such that the social team area is at the center of the layout which would provide equally easy access for all users. Similarly, it would have been obvious that the social team area is located near at least one elevator so that easy and convenient access is available to all guests. The Examiner takes official notice that providing elevators in hotels by the lobby is old and well known in the art and therefore would have been obvious to provide one in Gallagher’s hotel so as to provide quick and easy access to all floors and wings thus resulting in satisfied guests. 
In regard to claims 42, 43, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the instant application, to provide multiple floors so as to enable the possibility of providing more wings therefore provide more revenue for the hotel owners. With respect to the five, eight or ten floors, it would have been obvious to one of ordinary skill in the art to arrive at the claimed value as a matter of routine experimentation since it has been held that discovering an optimum value involves only routine skill in the art. See MPEP 2144.05. In the instant case, differences in the number of floors provided will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating that such number of floors are critical. 
In regard to claim 44, it would have been obvious to one of ordinary skill in the art to arrive at the claimed room capacity as a matter of routine experimentation since it has been held that discovering an optimum value involves only routine skill in the art. See MPEP 2144.05. In the instant case, the capacity of the hotel (i.e. number of rooms) will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating that such number of rooms are critical. 


Claims 151, 154, 157 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Van der Lely US 3,900,994 further in view of Canavati US 2017/0175409 A1 (hereinafter ‘Canavati’).
In regard to claims 151, 154, Gallagher does not explicitly teach an electronic-sports arena attached to a hotel with said hotel team suite, the sports arena including a stage.
Canavati teaches an electronic-sports arena attached to a hotel with said hotel team suite (as seen in fig. 7), the sports arena including a stage (see [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to attach an attraction such as an electronic-sports arena, as taught by Canavati, to the hotel of Gallagher so as to provide guests with options for further entertainment.   
In regard to claim 157, the combination of Gallagher/Van der Lely/Canavati teaches the arena is located between two wings of a hotel. See Canavati fig. 7 showing the hotel wings are located across the arena, thus placing the arena between them. 
Claim 162 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Van der Lely US 3,900,994 further in view of Pierson et al. US 2009/0107063 A1 (hereinafter ‘Pierson’).
In regard to claim 162, Gallagher/Van der Lely teaches the team suite has a substantially rectangular shape, therefore one of ordinary skill in the art would have found it  obvious that it is located as a projection of a building so as to provide for a functional layout, and because doing so would be an obvious matter of design choice.
Nevertheless, Pierson teaches a building comprising a rectangular projection (40) on a building (20 -see fig. 1). 
It would have been obvious to one of ordinary skill in the art to provide the team suite of Gallagher as a rectangular projection of a building, as taught by Pierson so as to provide for a functional and pleasant design. 
Further, the examiner takes official notices that providing patterned rectangular motif structures on a building is old and notoriously well known in the art as evidenced by several references cited herein, and would have been obvious to do to the building where the team suite of Gallagher is, so as to provide a façade finish that covers the raw materials and is aesthetically pleasant. 

Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive.  The applicant argues the recent claim amendments.  These are addressed in the new action above.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633